PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Waskiewicz, Peter, P.
Application No. 13/977,605
Filed: 28 Jun 2013
For: DYNAMIC INTERRUPT RECONFIGURATION FOR EFFECTIVE POWER MANAGEMENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 05, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue on or before 
February 03, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed 
November 03, 2020, which set a period for reply of three months.  Accordingly, the application became abandoned by operation of law on February 04, 2021. A Notice of Abandonment was mailed on February 18, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1200, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571)272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 /JoAnne L Burke/
JoAnne L. Burke

Office of Petitions